Citation Nr: 0514326	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  00-12 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran had active military service from March 1978 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO, inter alia, denied service connection for 
disabilities of the left shoulder, low back, left ankle, and 
right hand, and blurred vision.  The veteran filed a notice 
of disagreement (NOD) in April 2000 and the RO issued a 
statement of the case (SOC) in May 2000.  In July 2000, the 
veteran filed a substantive appeal, in which he specifically 
noted that he was only appealing the first four issues listed 
on the SOC (the issues listed on the title page of the 
decision), which excludes the claim for service connection 
for blurred vision as on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  No left shoulder disability was shown in service, and 
there is no competent evidence or opinion to even suggesting 
that any current left shoulder disability is medically 
related to service.

3.  No low back disability was shown in service, and there is 
no competent evidence or opinion to even suggest that any 
current low back disability is medically related to service.  

4.  No left ankle disability was shown in service, and there 
is no competent evidence or opinion to even suggest that any 
current left ankle disability is medically related to 
service.

5.  No right hand disability was shown in service, and there 
is no competent evidence or opinion to even suggest that any 
current left ankle disability is medically related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a left 
shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).

2.  The criteria for a grant of service connection for a low 
back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).

3.  The criteria for a grant of service connection for a left 
ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).

4.  The criteria for a grant of service connection for a 
right hand disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the May 2000 SOC, February 2002 and December 2003 
supplemental statements of the case (SSOCs), and the RO's 
letters of July 2000, March 2001, and July 2001, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were given the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims. 

The Board also finds that the notice letters of July 2000, 
March 2001, and July 2001 satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To 
that end, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
informed him that evidence was needed to show an injury, 
disease or other event in service, a current disability, and 
a relationship between the current disability and the injury, 
disease or event which occurred in service.  The letters also 
requested that he identify and provide the necessary releases 
for any medical providers from whom he wished the RO obtain 
medical records and consider evidence.  Pursuant to the 
aforementioned documents, the veteran also has been afforded 
the opportunity to present evidence and argument in support 
of his claims. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, the first three requirements have been met 
in the instant case.  With respect to the fourth requirement, 
it does not appear that the veteran has been given explicit 
notice regarding the need to submit all pertinent evidence in 
his possession; however, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  As he was informed of the 
evidence needed to support his claims, it is reasonable to 
expect that he would submit any such evidence identified by 
the RO that was in his possession.  Moreover, while not 
explicitly informed, the veteran has submitted evidence that 
was in his possession to support his claims.  As such, the 
Board finds that all content of notice requirements have 
essentially been met. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were not provided before the 
rating action on appeal, since the decision was rendered one 
year before enactment of the VCAA.  However, the Board finds 
that any lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the May 2000 SOC, and February 
2002 and December 2003 SSOCs explaining what was needed to 
substantiate the veteran's claims for service connection and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of March 2001.  
Although the veteran provided signed authorization forms, not 
all of the requested records were submitted.  The veteran was 
duly notified of the lack of response.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with any claim on appeal.  Medical records identified by the 
veteran were obtained, to the extent possible, and he was 
afforded a VA examination.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Background

Service medical records include an induction examination 
report that reflects no complaints, findings or diagnoses 
associated with the left shoulder, low back, or right hand.  
A report of medical history dated in August 1986 indicates 
that the veteran sprained his ankle two weeks earlier and 
that it was still sore; however, the record does not indicate 
which ankle was sprained.  A May 1998 separation examination 
report reflects no findings or diagnoses pertaining to the 
left shoulder, low back, or right hand; the veteran 
indicated, on a medical questionnaire, that he seldom had 
back pain, painful joints, backaches, and arthritis.  
Additional remarks indicate that the veteran had multiple 
joint stiffness in the right hand, left ankle, and right 
shoulder.  There was no significant pathology in previous 
work-up for the shoulders.

Post-service medical records include the report of a May 1999 
VA general medical examination report.  The veteran then 
reported a left shoulder condition, low back pain, and left 
ankle pain not associated with an injury.  On examination, 
the physician diagnosed intermittent finger joint pain in 
both hands and left ankle, left shoulder, and low back muscle 
strain all of which were in remission.  The examiner noted 
that the veteran's job required him to stand and sit for long 
periods of time and opined that this could account for the 
intermittent strains of his finger joints, lower back, left 
shoulder, and left ankle.

The veteran underwent testing in May 2000 at Sentara Leigh 
Hospital.  Imaging of the right hand revealed mild synovial 
swelling in joints of the third and fourth fingers of the 
right hand.  There was also some cortical thickening of the 
distal aspect of the right radius.  It was noted that the 
findings revealed possible post-traumatic changes.

In a June 2000 consultation report, William W. Reed, M.D., 
indicated that the veteran had symptoms and signs suggestive 
of a polyarticular arthropathy and that gout was also a 
possibility.  The physician indicated that X-rays of the 
hands and other joints would be performed at a later date.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

While, at separation, the veteran complained of multiple 
joint stiffness in the right hand, left ankle, and right 
shoulder, the veteran's service medical records leading up to 
separation reflect no specific findings or diagnoses of, or 
treatment of, any of the claimed disabilities.  Medically, no 
left shoulder, low back, left ankle, or right hand 
disabilities was shown in service.  While the lack of medical 
findings does not necessarily preclude a grant of service 
connection, the record also does not reflect any medical 
indicia of any of the claimed disabilities until nearly one 
after service. 

Post service, medical assessments of the veteran's complaints 
include intermittent strain associated with the fingers of 
the right hand, left ankle, and right hand (assessed, but 
characterized as in remission in May 1999); as well as 
possible post traumatic changes of the right hand (in May 
2000), and possible polyarticular arthropathy or gout (in 
June 2000).  Even if the Board were to accept, for the sake 
of argument, that these assessments established each of the 
currently claimed disabilities, there is no competent 
evidence of a nexus between any of the claimed disabilities 
and service.  In fact, the May 1999 VA examiner opined that 
the veteran's intermittent strain of his finger joints, lower 
back, left shoulder, and left ankle may be related to his 
post-service job.

The Board has considered the veteran's assertions advanced in 
connection with claims for service connection.  However, as a 
layman without appropriate medical training and expertise, he 
is not competent to render a probative opinion on a medical 
matter, such as the medical relationship, if any, between a 
current disability and service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge). 

Under these circumstances, the Board determines that each of 
the claims for service connection must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support any of the claims on appeal, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 




ORDER

Service connection for a left shoulder disability is denied.

Service connection for a low back disability is denied.

Service connection for left ankle disability is denied.

Service connection for right hand disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


